

115 HR 2175 IH: North Korea Intelligence Enhancement Act
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2175IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mrs. Murphy of Florida (for herself, Mr. Gallego, Mr. Moulton, Ms. Hanabusa, Ms. DelBene, Ms. Bordallo, Mr. Castro of Texas, and Mr. Kilmer) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to establish an integration cell to monitor and
			 enforce United Nations Security Council resolutions with respect to North
			 Korea, and for other purposes.
	
 1.Short titleThis Act may be cited as the North Korea Intelligence Enhancement Act. 2.North Korea monitoring and enforcement (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall establish an integration cell (in this section referred to as the Integration Cell) among relevant elements of the intelligence community to integrate intelligence relating to the monitoring and enforcement of United Nations Security Council resolutions with respect to North Korea.
 (b)DutiesThe Integration Cell shall— (1)coordinate and synchronize all intelligence collection relating to the implementation of sanctions against North Korea;
 (2)integrate the early warning systems of the intelligence community with respect to detecting activities by North Korea to proliferate weapons of mass destruction;
 (3)identify any gaps in intelligence relating to the monitoring of the nuclear weapons program of North Korea; and
 (4)provide net assessments and recommendations to the Director of National Intelligence relating to North Korea.
				(c)Structure
 (1)HeadThe Integration Cell shall be headed by a member of the Senior Intelligence Service, who shall report to the Director of National Intelligence.
 (2)StaffingThe Integration Cell may be staffed by detailing or assigning to the Integration Cell personnel of an element of the intelligence community, or core contractor personnel of such an element, who would otherwise conduct such work as part of their normal responsibilities at such element.
 (d)ReportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Director of National Intelligence shall submit to Congress a report that includes the following:
 (1)A detailed description of the activities of the Integration Cell. (2)Recommendations for the better collection of intelligence on activities by North Korea to proliferate weapons of mass destruction.
 (e)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			